Citation Nr: 9903982	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO, to the 
extent possible.

2.  The clinical signs and manifestations of the veteran's 
PTSD, including depressed mood, flashbacks, social isolation, 
difficulty sleeping, and nightmares, are productive of not 
more than considerable social and industrial impairment.

3.  PTSD has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.132; Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective on November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The primary focus in evaluating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55  
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7.

At this juncture, the Board points out that the VA Schedule 
for Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating mental disorders.  The 
amendments to the regulations applicable to evaluating mental 
disorders, including the rating criteria for PTSD became 
effective on November 7, 1996.  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9400 (1996).  
The United States Court of Veterans Appeals (Court) has 
stated that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Court has also held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Under the mental disorders criteria in effect prior to 
November 7, 1996, PTSD warrants a 30 percent evaluation when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  




egree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion the General Counsel of VA 
concluded that "definite" is to be construed as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
that interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

A 50 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships is 
considerably impaired, and because of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment. 38 C.F.R. 4.132, Diagnostic Code 
9411 (1996).

Impairment of one's social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the veteran's social and 
industrial adaptability, we must look to "those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity."  38 C.F.R. § 4.129.  Social 
inadaptability, reflecting the ability to establish healthy 
interpersonal relationships, is evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under evaluate the emotionally 
sick veteran with a good work record, nor must it over 
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

Factual Background

The veteran filed his original claim for service connection 
for PTSD in June 1993.  In a January 1994 rating action, the 
RO granted service connection for PTSD and assigned a 10 
percent disability evaluation.

The veteran filed a claim for an increased evaluation of 
February 1995.  The veteran stated that he was unable to hold 
down a job due to his temperament.  He stated that stress, 
nightmares, and chronic loss of sleep added to his difficulty 
with employment. 

The veteran reported that he was paranoid of crowds and 
easily agitated by people.  He stated that he kept to himself 
and stayed at home during the day.  He reported that he had 
no friends other than his past girlfriends and children.  He 
stated that he was unable to sustain relationships over the 
years.

Of record are VA outpatient treatment records from February 
1992 to October 1995 which reveal treatment for various 
disabilities, including PTSD.  The most recent report in 
October 1995 reflects that the veteran was not sleeping well 
after changing his medications.  A November 1995 statement 
from B. Ramanujam, M.D. reflects that the veteran was 
receiving treatment at the Bakersfield VA Outpatient Clinic, 
Mental Health Department.  The examiner noted that the 
veteran was diagnosed with PTSD.

During his February 1996 RO hearing, the veteran presented a 
history of failed relationships including his three 
marriages.  He stated that he had held four jobs in the past 
four years and that he left his most recent job as a school 
janitor after he "blew my cool" with his supervisor.  He 
stated that he was unable to deal with the pressure and that 
he was often absent from his job.  He noted that he saw his 
psychiatrist twice a month at the VA outpatient clinic.  He 
noted that he was taking several prescriptions.  He stated 
that he had a difficult time in crowds and that certain 
noises such as cars backfiring make him uneasy.  He described 
a past history of drug and alcohol abuse.  He stated that his 
sleep was presently disturbed.  He noted that he did not 
drive due to his medications.

On his March 1996 substantive appeal the veteran described 
his difficulties maintaining employment since service.  He 
reported having had nine jobs since separation from service.  

In his March 1996 decision, the Hearing Officer denied 
entitlement to an increased evaluation for service-connected 
PTSD.

In September 1996, the veteran recorded on his VA examination 
report that he was angered easily and nervous with cold 
sweats, depression, and anxiety.

During his September 1996 VA mental disorders examination, 
the veteran recalled his military history for the examiner 
and noted that he served in Vietnam in 1970 as field wireman.  
The veteran reported that he experienced heavy combat and 
witnessed a great deal of death and dying.  He recalled a 
specific event stating that he killed a child in Vietnam.  He 
reported that he experienced nightmares of the event three to 
four times a week, since 1972.  The veteran reported 
irritability, quick-temperedness, and a dislike of crowds.  
He was hypervigilant and very sensitive to sounds, startling 
easily.  

The veteran experienced flashbacks up to four times a week 
and lasting up to ten minutes.  He stated that his initial 
reaction to the flashback was to hide.  He reported 
significant insomnia.  The veteran reported a decline in his 
employability beginning in 1988.  He stated that he had been 
unemployed for the past year and that his last job was as a 
school janitor.  He noted that his unemployability was 
related to his poor attitude and short temper.  He reported a 
history of verbal abuse, although no physical abuse.

Upon examination, the examiner noted that the veteran was 
moderately depressed, although no thought disorders or 
abnormalities of speech were noted.  The veteran had 
significant concentration deficit marked with memory lapses.  
The veteran felt hopeless, despondent, and had intermittent 
suicidal ideation.  He expressed a desire to reconnect with 
school and friends if he felt better.  

The examiner noted that the veteran's history of service and 
subsequent behavior was entirely consistent with his 
diagnosis.  The examiner noted that the veteran was presently 
significantly limited by the persistence of his symptoms.  
The examiner noted it was unlikely that the veteran would be 
able to maintain consistent employment, although with ongoing 
care and training that he indicated he was motivated to 
receive, it was certainly predictable that he may be able to 
return to gainful employment.  

The examiner's diagnoses included PTSD, delayed type; alcohol 
and drug dependence, currently in remission, secondary to 
PTSD; and major depressive disorder.  

The veteran underwent a VA PTSD examination in October 1996.  
The examiner administered the Minnesota Multiphasic 
Personality Inventory (MMPI).  The examiner's conclusion was 
that in spite of the fact that the validity scales were 
slightly elevated, the diagnosis of PTSD should be considered 
as the veteran had a history of significant psychological 
trauma.

The veteran was afforded an additional VA mental disorders 
examination in May 1998.  The veteran reported that since his 
last VA examination, he had not been employed, although he 
worked intermittent odd jobs.  He stated that he was unable 
to work steadily because he was increasingly short-tempered 
and had a hard time getting along with other people.  He 
noted that he had also become reliant on medication for 
sleep.  He denied sleeping well at night and stated that he 
was awakened often with combat dreams and nightmares.  He 
reported that he screamed and shouted in his sleep and was 
restless all night.  

During the day, the veteran was isolative and stayed home.  
He stated that he had no friends or associates.  He reported 
feeling jumpy in public places.  He stated that he felt out 
of place and was depressed most of the time.  He recalled his 
three failed marriages and lack of present relationships.  He 
reported occasional suicidal ruminations but, no plan or 
serious thought.  He reported hearing voices calling his 
name.  He no longer had any interest in his old hobbies of 
woodworking or photography.

The examiner noted that the veteran's mood was mild to 
moderately depressed.  The veteran became visibly tearful 
when recalling his Vietnam experiences.  No overt anxiety was 
noted.  No present homicidal or suicidal ideation was noted 
nor was there evidence of psychotic thought process.  His 
judgment, memory, and cognition were normal.  

The examiner's impression was PTSD, moderately severe and 
chronic with delayed onset and progression; depression 
secondary to PTSD; and alcohol and drug abuse, currently in 
full remission.

In an August 1998 rating action, the veteran's service-
connected PTSD was increased to 30 percent disabling.  The 
veteran has requested rating in excess of 30 percent.  
Pursuant to Ab v. Brown, 6 Vet. App. 35 (1993), the Board is 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus consider all 
potentially applicable disability ratings. 

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the veteran that is within the competence of lay 
party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King v. 
Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.

The Board has reviewed the pertinent evidence of record and 
determines that the veteran's disability picture is 
indicative of considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
due to psychoneurotic symptoms, and reduced reliability, 
flexibility, and efficiency.  

The September 1996 and May 1998 VA examiners noted that the 
veteran avoided crowds and was easily startled.  The examiner 
notes that the veteran had no friends and was isolative.  The 
September 1996 examiner noted that it was unlikely that the 
veteran would be able to maintain consistent employment, but 
he also acknowledged that with ongoing care and the veteran's 
motivation in his training, it was certainly predictable that 
he could return to gainful employment.  


The May 1998 examiner noted that the veteran's PTSD appeared 
to be moderately severe.  The veteran stated that he did not 
work due to his irritability and short temper and preferred 
to spend his time alone.  Thus, the veteran's PTSD warrants 
an increased evaluation of 50 percent under Diagnostic Code 
9411 (1996).

As initially noted, the new criteria for rating psychiatric 
disorders are not more favorable for the veteran.  38 C.F.R. 
§ 4.130.  If there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  A 70 
percent evaluation is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

The evidence does not warrant a 70 percent evaluation under 
either criteria.  The veteran's symptoms are not of such 
severity as to severely impair the ability to establish and 
maintain effective work and favorable relationships.  
Although he has significant impairment of his ability to 
maintain social relationships, he does not have the requisite 
symptomatology for a 70 percent evaluation under the new 
criteria.  Accordingly, a higher evaluation is not indicated.  

The Board notes that the veteran has claimed considerable 
difficulty in keeping employment since separation from 
service.  The evidentiary record shows that PTSD in and of 
itself has not rendered the veteran's disability picture 
unusual or exceptional in nature.  While contended to the 
contrary, the record does not show that PTSD has adversely 
affected the veteran's ability to maintain employment.  

The veteran has been reported to have other psychiatric 
disturbances for which service connection has not been 
granted.  Also, when examined in 1996, the veteran was found, 
in the opinion of the VA examiner, able to return to gainful 
employment with ongoing care and training he was motivated to 
receive.  When most recently examined by VA, he was reported 
to engage in intermittent odd jobs.  Further, the Board notes 
that PTSD has not required frequent inpatient care.  
Application of the regular schedular standards to rate the 
veteran's PTSD has not been made impractical in view of the 
nature and extent of severity of PTSD.  Accordingly, 
assignment of an evaluation in excess of the 50 percent 
currently granted is not warranted on an extraschedular basis 
under the criteria of 38 C.F.R. § 3.321(b)(1).

All pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) and 38 C.F.R. § 4.7.  


ORDER

Entitlement to an increased evaluation of 50 percent 
evaluation for PTSD is granted, subject to controlling 
regulations governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

